

AMENDMENT TO CHANGE IN CONTROL AGREEMENT


This AMENDMENT TO CHANGE IN CONTROL AGREEMENT (this “Amendment”) is entered into
effective as of May 10, 2012 by and between HOLLYFRONTIER CORPORATION, a
Delaware corporation (the “Company”), and _______________ (the “Employee”).


W I T N E S S E T H:


WHEREAS, the Company and the Employee are party to that certain Change in
Control Agreement, entered into effective as of February 21, 2012 (the
“Agreement”); and


WHEREAS, the Company and the Employee desire to amend the Agreement as set forth
below.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Employee hereby agree as
follows:


Section 1:    Amendment    


(a)
The following section of the Agreement is hereby deleted in its entirety:



“Section 4: Certain Additional Payments by the Company


(a) Gross Up Payments.


(i) Golden Parachute Gross Up Payment. Subject to Section 4(e), in the event it
shall be determined, according to the procedure set forth in Section 4(b), that
any part of any payment or benefit received pursuant to the terms of this
Agreement, (the “Contract Payments”) or any part of any payment or benefit
received or to be received by the Employee throughout or for the Employee’s
benefit pursuant to any other plan, arrangement or agreement of the Company or
any Affiliate (together with the Contract Payments, the “Payments”) would be
subject to the excise tax imposed by section 4999 of the Code, or if any
interest or penalties are incurred by the Employee with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), it shall then be
determined to what extent the aggregate present value of the Payment equals or
exceeds an amount equal to three (3) times the Employee’s “Base Amount” (as
defined in section 280G(b)(3)(A) of the Code). Subject to Section 4(e), if the
amount of the Payment would need to reduced by ten percent (10%) or more of its
total value in order to equal an amount less than three (3) times the Base
Amount, then the Employee shall be entitled to receive an additional payment (a
“Golden Parachute Gross Up Payment”) from the Company in an amount such that the
net amount retained by the Employee, after deduction of the Excise Tax on the
Payment and any



--------------------------------------------------------------------------------



federal, state and local income tax and the Excise Tax on the Golden Parachute
Gross Up Payment, and any interest, penalties or additions to tax payable by the
Employee with respect thereto, shall be equal to the total present value (using
the applicable federal rate as defined in section 1274(d) of the Code in such
calculation) of the Payment at the time such Payment is to be made. If, on the
other hand and subject to Section 4(e), after a reduction of less than ten
percent (10%) of its total value, the Payment equals an amount less than three
(3) times the Base Amount, then the amount of the Payment will be accordingly
reduced and the Employee will not be entitled to a Golden Parachute Gross Up
Payment.


(ii) 409A Gross Up Payment. The Company will reimburse the Employee for any
increased net Federal, state and local income tax incurred directly or
indirectly by the Employee in the aggregate as a result of the failure of any
payment pursuant to this Agreement to comply with section 409A of the Code
(including any interest and other amount added to the tax under Section
409A(a)(B)(i)(I) or (II) of the Code) (the “Increased Taxes”) such reimbursement
(the “409A Reimbursement”) to be in an amount which, after the reduction of any
Federal, state or local taxes of any kind (including excise taxes) on the 409A
Reimbursement, shall equal the Increased Taxes. The 409A Reimbursement in
respect of any amount of Increased Taxes shall be paid no later than ten (10)
days prior to the due date for the payment of any Increased Taxes. The 409A
Reimbursement, together with the Golden Parachute Gross Up Payment, is referred
to in this Agreement as the “Gross Up Payment.”


    (b) Calculation of Gross Up Payment. Subject to the provisions of paragraph
(c) of this Section 4, all determinations required to be made under Section 4,
including whether and when a Gross Up Payment is required and the amount of such
Gross Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a certified public accounting firm selected by
the Company and reasonably acceptable to the Employee (the “Accounting Firm”),
which shall be retained to provide detailed supporting calculations both to the
Company and the Employee within fifteen (15) business days of the receipt of
notice from the Company that there has been a Payment, or such earlier time as
is requested by the Company. All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross Up Payment, as determined pursuant to
this Section 4, shall be paid by the Company to the Employee as of the later to
occur of (i) five (5) days prior to the due date for the payment of any Excise
Tax or (ii) five (5) days after the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Employee. The Company may also select or solicit other
evaluation experts to further assist in the evaluation of the calculations and
assumptions if determined appropriate. As a result of the uncertainty in the



--------------------------------------------------------------------------------



application of sections 409A and 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross Up
Payments which should have been made will not have been made by the Company
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
paragraph (c) of this Section 4 and the Employee thereafter is required to make
payment of any Excise Tax or Increased Taxes, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee.


(c) Contested Taxes. The Employee shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would result in an
Underpayment. Such notification shall be given as soon as practicable but no
later than ten (10) business days after the Employee is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid or appealed. The Employee shall
not pay such claim prior to the expiration of the 30 day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date than any payment of taxes with respect to such claim is due). If the
Company notifies the Employee in writing prior to the expiration of such period
that it desires to contest such claim, the Employee shall:


(i) give the Company any information reasonably requested by the Company
relating to such claim;


(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company; and


(iii) permit the Company to participate in any proceedings relating to such
claim;


provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or Increased Taxes or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limiting the foregoing
provisions of this paragraph (c), the Company shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim



--------------------------------------------------------------------------------



and may, at its sole option, either direct the Employee to pay the tax claimed
and sue for a refund or to contest the claim in any permissible manner, and the
Employee agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Employee to pay such claim and sue for a refund, the Company
shall advance the amount of such payment to the Employee, on an interest-free
basis, from any Excise Tax or Increased Taxes or income tax (including interest
or penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Employee with respect to which such contested amount
is claimed to be due is limited solely to such contested amount. Furthermore,
the Company’s control of the contest shall be limited to issues with respect to
which a Gross Up Payment would be payable hereunder and the Employee shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority. Notwithstanding the
foregoing, the Employee shall not be entitled to any advance that would be
deemed a violation of section 402(a) (Enhanced Conflict of Interest Provisions)
of the Sarbanes-Oxley Act of 2002.


(d) Refunds. If, after the receipt by the Employee of an amount advanced by the
Company pursuant to this Section 4, the Employee becomes entitled to receive any
refund with respect to such claim, the Employee shall (subject to the Company’s
complying with the requirements of Section 4(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).


(e) Termination of Gross-Up. The provisions of this Section 4 will terminate on
the three (3) year anniversary of the Effective Date. Notwithstanding any
subsequent extension of this Agreement, Employee acknowledges and agrees that on
the three (3) year anniversary of the initial Effective Date the protections set
forth in this Section 4 will be automatically terminated and be of no force or
effect, and no Gross-Up Payment will be thereafter provided; provided, however,
in the event a Change in Control occurs prior to such three (3) year
anniversary, this Section 4 will not be terminated but will continue to apply
for the remainder of the Protection Period.”


(b)
The following shall be added to the Agreement:



“Section 4: Intentionally Omitted.”


Section 2:    Miscellaneous



--------------------------------------------------------------------------------





(a)No Other Amendments. Except as amended and modified by this Amendment, all
the terms and provisions of the Agreement shall remain in full force and effect.


(b)Governing Law. Notwithstanding any conflicts of law or choice of law
provision to the contrary, this Agreement shall be construed and interpreted
according to the laws of the State of Texas.


(c)Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute an original, but both of which when taken together shall
constitute one Amendment.


[Signature Page Follows]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first set forth above.


HOLLYFRONTIER CORPORATION


By:                         
Name:                     
Title:                         


EMPLOYEE



Name
    



